Case 3:21-cr-01108-TWR Document 4 Filed 04/13/21 PagelD.21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

CASE women 2I- C¥- [108 Tl K- 4

 

 

 

 

UNITED STATES OF AMERICA )
)
vs ) ABSTRACT OF ORDER
}
‘wy ) Booking No.
me Cottan ( t)
)
TO THE UNITED STATES MARSHAL AND / OR WARDEN, METROPOLITAN CORRECTIONAL CENTER:
Be advised that under date of U [ S/ 20 2)\ =
the Court entered the following order: . = in
vd) a oy
oo BFA
Defendant be released from custody. _ > =
co am ee
Defendant placed on supervised / unsupervised probation / supervised release. = we
wn
Defendant continued on supervised / unsupervised probation / supervised release. nes pa
‘
Defendant released on $ bond posted.
Defendant appeared in Court. FINGERPRINT & RELEASE.
Defendant remanded and ( bend) [ bond on appeal) exonerated.

Defendant sentenced to TIME SERVED, supervised release for__ years.
na Bench Warrant Recalled.
Defendant forfeited collateral.
Case dismissed.

Case dismissed, charges pending in case no.

 

Defendant to be released to Pretrial Services for electronic monitoring, .

 

 

Other.
Mitehe l) | TD embsi n
UNITED STATES DISTRICT/IMAGISTRATE JUDGE
OR
Received JOHN MORRILL Clerk
DUSM

 

by
d . Frank Deputy Clerk

Crim-9 = (Rev. 8-11} *% U.S, GPO: 1996-763-998/40161

MARSHAL’S

 
